The following opinion was delivered by
PARSONS, Judge. —
I concur entirely in the opinion just delivered by Judge King, and I think, on another ground, the issue now requested, and in the form applied for, cannot be granted; and it necessarily springs from the principles laid down in the opinion of the President Judge.
If an issue to the Common Pleas is not to be directed, unless facts, proper for the determination of a jury, are before the Register’s Court, then I conceive, in this application, no fact has been alleged by the counsel for the heirs, which would, according to the Act of Assembly, that controls the action of this Court, justify us in directing such issue to the Common Pleas.
*160It must be conceded that the issue can never be directed, except to try disputed facts; and can never be granted for a jury to decide principles of law, which, arise on admitted facts; or on the mere allegation of counsel, nor on mere assertion. There must be a clear intelligble statement of a fact or facts, which are controverted between the parties, before a Register, "or Register’s Court, can grant such an issue.
The 13th section of the Act of 15th March, 1832, expressly declares, that, “whenever a caveat shall be entered against the admission of any testamentary writing to probate, and the person entering the same shall allege, as the ground thereof, any matter of fact touching the validity of such writing, it shall be lawful for the Register, at the request of any person interested, to issue a precept to the Common Pleas, &c., directing an issue to be formed upon said fact or facts,” &c. The section then proceeds and gives the form of the precept, and therein requires that the matters of fact objected, shall be embodied in the precept. This form of precept further restrains the proceedings of the Court of Common Pleas, to the merits of the controversy between the said parties, and such others as shall be brought in.
The 41st section provides that whenever a dispute upon a matter of fact arises before any Register’s Court, the said Court shall, at the request of either, direct a precept to the Court of Common Pleas, &c., in the form hereinbefore prescribed for the direction of Registers, changing such facts thereof as should be changed, according to the circumstances of the case, &e. Hence it is clear that the substance of the precept must be the same when directed from the Register’s Court, as it would be if directed by the Register; and must be based on a similar controversy between the parties, to wit, a statement of facts on which the allegations of the party against the validity of the will are grounded.
Prom a fair reading of the 13th section of said Act, when any one enters a caveat against admitting a will to probate, he must state some fact on which it is founded; that he cannot rest on mere allegation or assertion ; that the paper is not the last will of the deceased, when it appears on its face to be signed by the testator ; he must state some fact on which he grounds such allegation. If the objector entertains the opinion that the testator was insane at the time of the apparent execution of it, he is bound to state that as a fact on which to demand the precept to the Common Pleas, before the Register can issue the same. If the allegation before the Register is that the paper writing is not the last will *161and testament of the deceased, because the party believes it' was procured by duress, fraud, imposition, undue influence exercised over the mind of the deceased by a third person, or for any other cause, he is, in my opinion, bound to state in writing before the Register, the fact on which he grounds such allegation. It is manifest that the legislature never intended to require the Register to grant to the objector against a will on issue on mere asseveration, or loose statements made by counsel, or that those who desire to controvert the validity of a will have only to enter in the Register’s oflice, and file in writing, nothing but a flat denial that such paper is the last will and testament of the deceased, or even, to use a little more formal language, only to say, “this is not the last will of the deceased; it was never made, executed, published, or declared by the deceased as his last will;” when the paper on its face purports to be made, executed, published, and declared by the deceased to be his will. They say the issue shall be granted when any u matter of fact is alleged as the ground thereofand undoubtedly intended that some fact should be stated to support the assertion made, before the Register would be justified in issuing his precept.
I do not at present say, that all the facts which may be alleged against the validity of a will should be stated before the Register, in order that a precept could issue; or that no others than those stated in the caveat could be introduced into the declaration after the case was entered in the Common Pleas; the present inclination of my mind is that other facts could be alleged in the pleadings, by heirs and relations, who are brought in by process from that Court; but whether the party who entered the caveat would be permitted by the Common Pleas to allege additional facts after the cause was entered in that Court, I will not now determine; but I am clearly of the opinion, unless some fact is stated in writing before the Register as the ground for the caveat, he has no right to issue his precept; and unless the precept to the Common Pleas contained the assertion of some fact on which the objection to the will was grounded, the Court of Common Pleas would dismiss the case from their record, for the plain reason that it had been improvidently granted by the Register, without there being any matter of fact therein stated as the ground of the controversy between the parties, on which any objection could be founded.
This construction seems to me to be in accordance with every system of judicial proceedings. PTo assertion is ever regarded in a court of justice, unless founded on some alleged fact. In tribunals, *162where there is a semblance of justice being administered between man and man, each is always apprised of some definite fact which his opponent alleges against him. No declaration in any cause is good, unless it states some fact on which the claim is grounded. When the facts are stated on the record, there is usually some certain denial of them, and if a defendant thinks he is not bound to answer that alleged against him, he usually gives some reason for such refusal. And I think these plain principles are to be observed in giving a construction to this law. Therefore, whatever construction is given to the 13th section, applies to the 41st; and I think with increased force; particularly when we adopt the principles contained in the opinion just delivered. We have decided we will proceed to take the testimony of witnesses in relation to the execution of the will, to show by whom it was made, executed, and declared, from the inspection of it; and, until there is some controverted fact, we shall not award an issue to the Common Pleas. Surely then, one party or the other will be compelled to allege a fact which is controverted; and therefore the issue is not to be granted on mere assertion. If allegations are made, we must necessarily require facts also to be stated on which they are founded, otherwise what should we have to send to the Common Pleas for trial ?
Is there anything stated in the paper before us, presented by the counsel for James Bradford and others, which will justify this Court in granting the issue now requested ?
In my opinion there is no fact stated in that paper to be submitted to a jury,- or given with that clearness which would admonish the executor what he should prepare to meet, or inform the Common Pleas what particular fact they must try.
The first assertion made by the counsel for James Bradford is, that the paper was never made, executed, published, or declared by the deceased as his last will. Such language is nothing more than the bare asseveration: “ This is not the last will and testament of the deceased.” .On what ground is this allegation made ? If on its face it appears to be the will of the deceased — is signed by him, or signed and sealed by him as now required, and proved by two witnesses, why is not this his will ? No matter appearing on the face of the paper, or stated by the witnesses, disputes the conclusion, that the paper writing is what it purports to be. How then must the controversy begin ? Surely by those who dispute its validity, alleging some fact against the paper writing. That has not as yet been done in this case.
*163The second ground on which they request the issue, is put in these words : “ That the said paper (if so made) has been in due form of law revoked by a subsequent will in writing, dated in the year 1824.” Surely this is not a matter for the decision of a jury. All writings are to be construed by the Court; and whether the will of 1824 revokes the will of 1821, now offered for probate, is a question of law for the Court. This will appear on its face. I know full well, that the intention of a testator to revoke a former will, many times may depend upon a variety of facts and circumstances; change in family relations, or sometimes in property, may establish the revocation of a part, or, perhaps, the whole of a former will. Now, if there are any such facts as to the testator’s intention, let them be stated. The allegation now made, shows that the revocation (if any such exists) was in writing; and, of course, is a matter of law for the Court; no fact is stated which would establish the revocation.
The third ground is, that the deceased made a will in 1885, revoking the paper now offered for probate. This point has already been decided by the Court on the papers before us, and, of course, there is no fact to be laid before a jury.
The fourth ground on which the issue is requested, is, that ‘ ‘ it is not in law or in fact the last will of the deceased.” The question of law the Register’s Court are bound to decide. No question of fact is alleged or stated, to be submitted to a jury; of course, there is no issue in fact to be sent to the Common Pleas to be laid before them. Perhaps, had the learned counsel stated any fact on which they wished the opinion of a jury, it might be conceded by the counsel who seek to sustain the will, and then all controversy would be ended. Till that statement is made and denied, why should we direct an issue ?
I think these are additional, and to my mind conclusive reasons, why the present request for an issue to the Common Pleas should be refused by this Court. And, therefore, the application as thus presented is now denied.
After a final hearing, the following opinion of the Court was delivered by
King, President.'
Thomas Bradford, by a will, in which he describes himself as seventy-five years of age, made a disposition of his estate, real and personal. This will is signed by the testator There are two codicils annexed to it, one dated March 12th, 1821, *164which is also signed by Mm; the other is ■without date or signature, but is in the handwriting of the testator. On the 27th of March, 1835, he executed a second will, in which he describes himself as ninety years old. This fixes the execution of the first will to have taken place about fourteen or fifteen years before. The first codicil to the first will being dated March 12th, 1821, also shows the will to have been executed at, or anterior to, this date. Both these wills were found among the papers of the testator, at his decease, in 1838. The will of 1835 only was offered for probate, and letters testamentary were granted thereon to Thomas Bradford, one of the executors named therein, the other executors having renounced. On the 10th of February, 1841, the Supreme Court of Pennsylvania decided that the real estate of the decedent did not pass under this will, the language of it being deemed inadequate in law to operate beyond the personalty. Up to this time, the executor, Mr. Bradford, supposed and acted on the supposition, that the will of 1835 contained apt words to pass both real and personal estate. This will, however, containing no express revocation of all or any antecedent wills, the executor took the ground, that the will of 1821 remains in full force and effect as to the realty, and he accordingly, on the 25th of October, 1841, tendered that instrument to the Register, and asked that he should be permitted to make probate of the same, as part and parcel of the testamentary disposition of Thomas Bradford, deceased. The Register refused the probate prayed for, and the executor took his appeal from the decision to this Court. The question, therefore, for determination is, the correctness or incorrectness of the Register’s decree.
The judgment of the Court of the last resort settles the question, that the legal effect of the will of 1835 made it but a will of the personalty. This was ascertained by the Court to be the intention of the testator, as far as could be collected from the expressions used by him in conveying such intention — construing those expressions according to settled rules of law. For all practical purposes, the will of 1835 must therefore be regarded as if it had in so many words expressed its object to be confined to the personal estate of the testator. For it would be a strange course of reasoning, to say that it contains no apt words to pass real estate to the devisees named in it, and yet that those very words would operate to revoke a former will, by the implication arising from the inconsistency of the bequests of the realty in the different wills. There being no express clause of revocation in the will of 1835, its provisions can *165only operate to revoke an antecedent will, in consequence of their being inconsistent with the dispositions of such prior will.
To make a subsequent revoke a prior will, the former must either expressly revoke the latter, or the two must be incapable of standing together. If a subsequent testamentary paper be but partially inconsistent with one of earlier date,-and contains no express clause of revocation, then that which is later will revoke the prior as to those parts only which are inconsistent: Conrad v. Marshall, Cro. Eliz. 721. It is upon this principle that it has been held, that a subsequent will is no revocation of a former, unless the contents are known; it not being presumed from the mere circumstance of another will having been made, that it revoked a former: Kitchens v. Bassett, 2 Salk. 592. And although a later will be expressly found by a special verdict, yet, if it be also found that it is not known in what the difference consisted, it will not be a revocation of the first: Goodright v. Harwood, Cowp. 87; 7 Bro. Parl. Ca. 344. The doctrine in the Ecclesiastical Courts as to revocations pro tanto, is to the same effect: Carstairs v. Pottle, 2 Phil. 30. Roberts, in his Treatise on Wills, vol. 1, 239, thus sums up the doctrine eliminated from a review of the decided cases on this point: “ The settled law, therefore, is that a will is not revoked but by necessary implication, so that, where the subsequent will or posterior act is consistent with a prior will, or with any part of it, such prior will remains valid in part or in all, according to the extent to which the dispositions of the party can be effectuated without contradiction or discordancy.” Now the contradiction or discordancy between two wills, one of which operates on both realty and personalty, and a latter one only on personalty, is confined solely to the dispositions of the personalty; and to that extent, and no further, is the later a revocation of the former by legal implication. I speak not now of express revocations. Where they exist in wills, they of course nullify former dispositions, whether the will in which such revocation exists, is partial or universal in its application to the estate of the testator.
It is true that revocation is a question of intention. But such intention is to be adequately manifested in the will itself, as must all other expressions of testamentary intention. If the revocation is express, there is no room for any question as to intention; where, however, it is inferential and the result of legal implication, the predicate from which the inference is evolved, must be found in the instrument itself. If the last will is silent as to any intent to revoke a former testament, and there is only a partial contrariety in the *166disposition of the property of the testator manifested in the two instruments, then nothing exists from which a Court can pronounce for a total revocation. The Court cannot theorize on such a subject. If the testator has not adequately expressed what an ingenious mind might suppose to be his intention, that is the misfortune of those affected by his want of accuracy. If there is nothing in the will itself, from which a particular inference may reasonably be drawn, Courts cannot make such inference, however the result produced by it may square with their abstract notions of fitness and propriety. In Ex parte The Earl of Illchester, 7 Vesey, Jr. 377, the Master of the Rolls, in remarking on the effect of a subsequent testamentary paper, which, though legally ineffective to accomplish the testator’s object in making it, was argued to be sufficient to produce the revocation of a former will, makes some observations expressive of the views now meant to be conveyed by us. “ This instrument,” says he, “ has no words of direct revocation, nor any other indication to revoke, except by a new appointment. It is contended, however, that the intention so indicated ought to prevail; and that the codicil, though not effectual as to the appointment of the guardianship, constitutes a revocation. And, if an intention absolutely to revolee the first appointment could with certainty be collected from the design to substitute another guardian, it ought to be held a revocation of the first appointment; for, if I am right, the Court has before it an instrument capable of operating as a revocation, if a revocation be contained in it; as it would if the intention was sufficiently manifested. But the question is, whether that was the substantive, direct object, or only as an incidental and necessary part of the ultimate object; and whether it would ever have been entertained except with a reference to that. A new devise might be expressed so as to show absolutely, and at all events, an intention to annul the former. But where there is nothing but the mere fact of a new devise, the intention to revolee can only be considered with reference to the new devise, and as the testator means to give effect to it; and if the instrument is so made as to be incapable of operating, J cannot conceive how an instrument, inoperative as to its direct purpose, can give effect to an intention of which I know nothing but by that purpose. I know nothing of this intention, but by the manifestation of the other. There is no legal CERTAINTY. The statute has prescribed the mode by which the intention to appoint a guardian can be effectually shown. If that is not pursued, he does not furnish complete evidence of his intention.” So in the case before *167us. There is no new disposition of the real estate devised by the ■will of 1821, in that of 1835, and there is no sufficient evidence of an intent to make a different disposition, adequate to work a revocation. It is obvious that if the testator, in making his new disposition, intended to revoke his old will in toto, he equally intended the new one to he a complete substitute for it as to all his estate. The last was his “substantive and direct object,” the first was only “an incidental and necessary part of the ultimate objectand “ I cannot conceive how an instrument, inoperative as to its direct purpose, can give effect to an intention of which I know nothing except by that, purpose.” He has failed in sufficiently manifesting his primary intention. The will in this respect has no legal certainty: Bradford v. Bradford, ante. ITis secondary intention to revoke his more perfect will, arises by legal implication from the incompatibility of his new and old disposition. It springs into existence with its primary, and perishes with it. The direct purpose failing, the consequent one, of which we know nothing but by that purpose, fails likewise, and most justly too; for who can peruse these papers, and hesitate in believing that Thomas Bradford never contemplated changing the purposes of his will of 1821 by that of 1835, except on the supposition that the latter covered his whole estate ?
There is a class of cases in which it has been held that an instrumental act of a testator not a will, inconsistent with the dispositions of his prior will, even though such an act be inoperative for want of certain legal requisites to its validity, will effect a revocation, being respected as indications of intention, though specifically inoperative. Thus, imperfect conveyances by a deed of feoffment without livery of seisin, and by a deed of bargain and sale of the freehold, without enrolment, are nevertheless effectual revocations: Viner’s Abr. tit. Dev. (P.) pl. 6; Sparrow v. Hardcastle, 3 Atkyns, 803; Shore v. Parke, 5 T. R. 124; Hicks v. Moore, Ambler, 215; Beard v. Beard, 3 Atk. 72.
So if a will devising land be executed and attested, so as to have an existence as a will, though from circumstances extrinsic it be rendered void, it may still effect a revocation: Roper v. Radcliffe, 1 Bro. C. C. 450; 2 Eq. Cas. Abr. 771, pl. 9; Ellis v. Smith, 1 Ves. Jr. 17. In Sparrow v. Hardcastle, best reported in 7 Durnf. and East, 412, Lord Hardwicke declares an imperfect conveyance to be a revocation, because it imports an intention of altering the condition of the estate.” It affords an indication to do that, which by a positive rule of law is an act of revocation. Butin all cases of this kind, *168there is no difficulty in ascertaining clearly the intent with -which the act is done. A conveyance by the testator of land previously devised, or a new and perfect devise of it to another devisee, leaves no room to doubt as to the intent of the actor. It is done with the view of making a new disposition of the estate, which intent is manifested from the instrument. But the will of 1835 here is a perfectly valid act. The difficulty under it arises from the want of demonstrative evidence of its being executed with the end and intent assumed for it in the argument. On this branch of the decision, however, enough has been heretofore said. On the main question, therefore, of the case, the Court are with the appellant, being of opinion, that the will of 1835 being but a testamentary disposition of the testator’s personal estate, and containing no complete evidence of an intention in the testator to revoke the former disposition of his estate, real and personal, is but a fro tanto revocation of the will of 1821.
The objection that the will of 1821 is inefficacious, because not signed by the testator at the end thereof, admits of two answers. First, being a will executed before the Act of the 8th April, 1833, the legality of its execution must be judged of by the law as it was when it was executed, and not as it was at the death of the testator: Mullin v. Kelly, 5 Watts, 399. In the second place, the will and first codicil are both signed by the testator at the end thereof, the last codicil being alone unsigned. If the objection possessed any force, it would exclusively apply to that.
The question whether the Register can or cannot admit to probate a will passing only lands, is not the true point of this case; although, seeing lands are assets applicable to the payment of debts, it would seem he could and ought. The question here is, whether one of several testamentary papers, forming in the aggregate the entire will of a testator, can be admitted to probate, after one of these papers has been in the first instance propounded and admitted to probate as his will ? And of the affirmative of this, can a doubt be entertained? Suppose by one paper, a testator bequeaths one part of his personalty; by a second another part, by a third another; by a fourth he devises one part of his real estate, and by a fifth another. Do not all these papers together form his will? If presented together, would not they be entitled to probate as such? Any number of testamentary papers, whatever may be their relative date, or in whatever form they may be (so that they are all clearly testamentary papers), may be admitted to probate, as altogether containing the will of the deceased: Williams *169on Executors, 80; Sandford v. Vaughan, 1 Phill. 128; Harley v. Bagshaw, 2 Phill. 38; Marterman v. Maberly, 2 Hagg. 235; 8 Vin. Abr. Devise, (A. 3.) Now if this is sound doctrine, where all the papers are propounded at once, why, if one testamentary paper is suppressed from fraud, accident, or ignorance, when probate is first granted on the others, should not the parties in interest be permitted, at a subsequent period, when such suppressed paper is either discovered, or the necessity for its probate becomes manifest, have leave to prove it as part and parcel of the testator’s will ? My mind suggests no reason why there could exist a doubt on the subject.
Nor do we deem it necessary, as has been insisted, to revoke the letters granted on the will of 1835, preparatory to the admitting the will of 1821 to probate, as composing with the former the entire testament of the decedent. The will of 1835 is not only effective as to personal estate, but is equally so as to the appointment of executors ; and revokes the appointment of those named in the will of 1821. If, therefore, the letters testamentary granted on the will of. 1835 should now be revoked, preparatory to the admission of that of 1821 to probate, they must again be issued to the same parties. A revocation of the original letters would be nugatory certainly, and we think it not legally required. The paper now admitted to probate is but an addition to that on which the letters were granted, rendering that complete which was before imperfect. It may impose additional duties on the executors, but it does not otherwise interfere with their functions, which are derived from a testamentary paper, posterior in execution to the paper now admitted to probate, viz. the will of 1835.
The probate of this Court decides merely on the factum of the instrument. The effect of the probate; how far it concludes, or does not conclude other tribunals, is for those Courts to determine, when questions, involving the legal effect of such probate, are presented to them: Smith v. Bonsall, 5 Rawle, 80. All we decide is, that the paper writing called the will of 1821 ought to be admitted to probate as part and parcel of the testament of Thomas Bradford, deceased, forming, with the paper writing called the will of 1835, the final testamentary dispositions, by the decedent, of his estate, real and personal.
Decree of the Register reversed, and probate of the will of 1821 granted.